EXHIBIT 10(I)


 

Amended as of

January 17, 2002

 

FAMILY DOLLAR STORES, INC.

 

Incentive Profit Sharing Plan

 

 

ARTICLE I.

 

Purpose of Plan.

 

Section 1.1 Family Dollar Stores, Inc. has prepared this Plan in order to
compensate and reward executive and supervisory personnel for their share in the
growth and success of the Company and in order to retain and attract persons of
competence.  The Plan provides a means of sharing certain incentive compensation
dependent on profits of the Company and its subsidiaries and supersedes the
practice of prior years of making bonus payments to executive and supervisory
personnel following the Christmas season.

 

ARTICLE II.

 

Determination of Incentive Compensation
and Participants.

 

Section 2.1.            In respect of each fiscal year of the Company, the
Compensation Committee of the Board of Directors (the “Committee”) and the Board
of Directors may after the end of each fiscal year appropriate as additional
compensation for the preceding fiscal year to be paid to participants under the
Plan an amount up to but not in excess of the Incentive Compensation Net
Earnings, as hereinafter defined, of the preceding fiscal year as the Committee
and the Board of Directors, in their discretion, shall determine.

 

Section 2.2.            The term “Incentive Compensation Net Earnings” shall
consist of an amount equal to five percent (5%) of the net profit of the Company
and its subsidiaries computed on a consolidated basis determined in accordance
with generally accepted accounting principles, provided that, in any event, such
net profit shall be determined before any deduction for federal or state taxes
based on income and before any deduction in respect of or provision for
appropriations or distributions made or to be made under this Plan or in respect
of or provision for payments made to officers or other employees under any
agreement or other arrangements based upon or relating to profits of the Company
or any subsidiary.

 

--------------------------------------------------------------------------------


 

Section 2.3.                                   (A) As soon as feasible after the
close of each fiscal year, the fiscal officers of the Company shall determine
the amount of the Incentive Compensation Net Earnings for the preceding fiscal
year in accordance with the provisions of Section 2.2 hereof, and shall report
such determination to the Committee and to the Board of Directors of the Company
and to the independent public accountants of the Company.

 

(B)                                The independent public accountants of the
Company shall review such determination and report to the Committee and to the
Board of Directors their opinion thereof and any corrections which they deem
proper.

 

(C)                                Such reports of the fiscal officers of the
Company and of the independent public accountants shall be reviewed by and
subject to the approval of the Committee and the Board of Directors, which shall
authorize the appropriation to be made for the preceding year as provided in
Section 2.1, within the maximum limit therein provided.

 

Section 2.4.            The Committee and the Board of Directors shall each
year, after consultation with the management, determine the executive and
supervisory personnel of the Company or any subsidiary of the Company who shall
be entitled to participate under the Plan for the preceding year, and the amount
to be paid to each such person as incentive compensation for such year.  The
total compensation to each participant, including salary, incentive compensation
payable pursuant to the Plan, retirement, and all other benefits, shall not, in
the opinion of the Committee and the Board of Directors, be in excess of the
fair and reasonable compensation for the services of such participant.  All
determination by the Committee and the Board of the Incentive Compensation Net
Earnings for any year, the determination of the persons to participate under the
Plan, and the amounts to be paid to each participant under the Plan, shall be
final and conclusive and binding upon all interested parties.  No director shall
vote on his own participation in the Plan.  If all of the Incentive Compensation
Net Earnings for a fiscal year shall not be paid as inventive compensation, the
excess shall be credited to the earnings of such fiscal year.

 

Section 2.5.            There shall be deducted from all payments under the Plan
any taxes required to be withheld by the Federal or any State or local
government and paid over to such government for the account of such participant.

 

ARTICLE III.

 

General Conditions; Miscellaneous Provisions

 

Section 3.1.            The Board of Directors may from time to time amend,
suspend or terminate in whole or in part or may reinstate any or all of the
provisions of the Plan, except that (a) no amendment, suspension or terminations
may, without the participant’s consent, apply to the payment to any participant
made to the participant prior to the effective date of such amendment,
suspension or termination and (b) no amendment may be made which will increase
the maximum amount which may be

 

--------------------------------------------------------------------------------


 

appropriated annually under the Plan without prior approval of the holders of a
majority of the outstanding shares of the common stock of the Company.

 

Section 3.2.            The selection of any employee for participation in the
Plan in any year shall not give such participant any right to participate in the
Plan in any future year or to be retained in the employ of the Company or any
subsidiary and the right and power of the Company or any subsidiary to dismiss
or discharge any participant is specifically reserved.

 

Section 3.3.            No participant shall have any right with respect to any
payment, until such payment or written notice thereof shall have been delivered
to him; nor shall any such participant or any person claiming under or through
him have any right or interest in this Plan, or in any allotment hereunder,
unless and until all the terms, conditions and provisions of the Plan that
affect such participant have been complied with as specified herein.

 

Section 3.4.            Nothing in this Plan shall be construed as preventing
the Company or any of its subsidiaries from establishing other or different
plans providing for incentive compensation for employees.

 

Section 3.5.            The Committee and the Board of Directors may rely upon
any information supplied to them by any officer of the Company or by the
Company’s independent public accountants in connection with the administration
of the Plan.  The determination of the Company’s independent public accountants
as to the Incentive Compensation Net Earnings of the Company for any year and
any other matter arising under the Plan and referred to such independent public
accountants by the Committee or the Board for determination shall be final,
conclusive and binding on the Company and on all participants and upon all
persons claiming through or under any participant.

 

No member of the Committee or the Board of Directors shall be liable for any act
or action, whether of commission or omission, taken by any other member, or by
any officer, agent, or employee; nor, except in circumstances involving the
member’s bad faith, for anything done or omitted to be done by the member.

 

Section 3.6.            The Committee shall administer and interpret the Plan.

 

Section 3.7.            The Committee shall be comprised of two or more members
of the Board of Directors meeting the qualifications of an “outside director”
under Section 162(m) of the Internal Revenue Code and any regulations
thereunder.  If any member does not meet these qualifications, then that member
shall be replaced by another director meeting such qualifications such that the
Committee shall always be comprised of at least two “outside directors”.

 

Section 3.8.            The amount of the payments under the Plan for any fiscal
year of the Company to any one individual participant shall not exceed $1
million.

 

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

General Definitions.

 

Section 4.1.            For the purposes of the Plan, unless the context
otherwise indicates, the following definitions shall be applicable:

 

(a)           The word “Plan” shall mean the Incentive Profit Sharing Plan as
set forth in this instrument and as from time to time amended.

 

(b)           The word “Company” shall mean Family Dollar Stores, Inc., a
Delaware Corporation, its successors and assigns.

 

(c)           The term “Board of Directors” or “Board” shall mean the Board of
Directors of the Company.

 

(d)           The term “executive and supervisory personnel” shall include
executive and supervisory personnel of the Company and of its subsidiaries, and
the word “employee” shall mean an employee of the Company or of a subsidiary of
the Company.

 

(e)           The term “Subsidiary” or “Subsidiaries” shall mean direct and
indirect subsidiaries of Family Dollar Stores, Inc., and/or entities which are
owned or controlled by Family Dollar Stores, Inc. and/or its direct or indirect
subsidiaries.

 

--------------------------------------------------------------------------------